Motion GRANTED AND Order filed August 24, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00711-CV
                                  ____________

    IN RE PANGEAN ENERGY BAKKEN SHALE IH, LLC, PANGEAN
        ENERGY, LLC AND THE ESTATE OF BART SWEAZA, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-07062

                                    ORDER

      On August 21, 2015, relators Pangean Energy Bakken Shale IH, LLC,
Pangean Energy, LLC and the Estate of Bart Sweaza, filed a petition for writ of
mandamus in this court. Relators ask this court to order the Honorable Kyle Carter,
Judge of the 125th District Court, in Harris County, Texas, to set aside his order
granting plaintiffs’ motion to compel dated July 27, 2015, signed in trial court
number 2015-07062, styled OG Ventures, LLC and SS27 Holdings LLC v.
Pangean Energy Bakken Shale IH, LLC et al. Relators claim respondent abused
his discretion by ordering the production of a list of the investors in Pangean
Energy Bakken Shale IH, LLC.

       Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On August 21, 2015, relators ask this court to
stay this discovery order pending a decision on the petition for writ of mandamus.

       It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relators’
motion and issue the following order:

       We hereby STAY the order granting the motion to compel issued by trial
court in cause number 2015-07062, OG Ventures, LLC and SS27 Holdings LLC v.
Pangean Energy Bakken Shale IH, LLC et al on July 27, 2015, to the extent that it
orders the production of a list of the investors in Pangean Energy Bakken Shale IH,
LLC, until a final decision by this court on relators’ petition for writ of mandamus,
or until further order of this court.

       In addition, the court requests OG Ventures, LLC and SS27 Holdings LLC,
the real parties-in-interest, to file a response to the petition for writ of mandamus
on or before September 7, 2015. See Tex. R. App. P. 52.4.

                                              PER CURIAM